ICJ_050_BarcelonaTraction1962_BEL_ESP_1967-04-12_ORD_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRÊTS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DE LA BARCELONA
TRACTION, LIGHT AND POWER
COMPANY, LIMITED

(NOUVELLE REQUÊTE: 1962)
(BELGIQUE c. ESPAGNE)

ORDONNANCE DU 12 AVRIL 1967

1967

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING
THE BARCELONA TRACTION, LIGHT
AND POWER COMPANY, LIMITED

(NEW APPLICATION: 1962)
(BELGIUM v. SPAIN)

ORDER OF 12 APRIL 1967
Mode officiel de citation:

Barcelona Traction, Light and Power Company, Limited,
ordonnance du 12 avril 1967, C.I.J. Recueil 1967, p. 9.

Official citation:

Barcelona Traction, Light and Power Company, Limired,
Order of 12 April 1967, I.C.J. Reports 1967, p. 9.

 

Sales ummber OL À

 

 

 
COUR INTERNATIONALE DE JUSTICE

ANNÉE 1967
1967
12 avril 12 avril 1967
Rôle général
n° 50

AFFAIRE DE LA BARCELONA
TRACTION, LIGHT AND POWER
COMPANY, LIMITED

(NOUVELLE REQUÊTE: 1962)
(BELGIQUE c. ESPAGNE)

ORDONNANCE

Présents: M. BUSTAMANTE Y RIVERO, Président; M. KORETSKY, Vice-
Président; sir Gerald FITZMAURICE, MM. TANAKA, JESSUP,
MORELLI, PADILLA NERVO, FORSTER, GROS, AMMOUN, BENGZON,
PETREN, LACHS, ONYEAMA, juges; M. AQUARONE, Greffier.

La Cour internationale de Justice,

Ainsi composée,

Après délibéré en chambre du conseil,

Vu l’article 48 du Statut de la Cour et l’article 37 du Règlement de la
Cour,

Rend l'ordonnance suivante:

Vu l’ordonnance du 23 novembre 1966 reportant au 24 avril 1967 et
au 2 octobre 1967 respectivement la date d’expiration des délais pour le
dépôt de la réplique du Gouvernement belge et de la duplique du Gou-
vernement espagnol;

4
10 BARCELONA TRACTION (ORDONNANCE 12 IV 67)

Considérant que, par lettre du 6 avril 1967, l’agent du Gouvernement
belge a, pour les raisons par lui indiquées, demandé le report au 15 mai
1967 de la date d’expiration du délai pour le dépôt de la réplique;

Considérant que le 7 avril 1967 copie certifiée conforme de ladite
lettre a été communiquée à l’agent du Gouvernement espagnol, qui a été
invité à faire connaître les vues de son gouvernement à cet égard;

Considérant que, par lettre du 11 avril 1967, l’agent du Gouvernement
espagnol] a fait connaître que son gouvernement ne soulève pas d’objec-
tion et laisse entièrement à l’appréciation de la Cour la suite à donner
à la requête du Gouvernement belge,

La Cour,
S’étant renseignée auprés des Parties,

Reporte au 16 mai 1967 la date d’expiration du délai fixé pour le dépôt
de la réplique du Gouvernement belge, et en conséquence au 24 octobre
1967 la date d’expiration du délai fixé pour le dépôt de la duplique du
Gouvernement espagnol.

Fait en français et en anglais, le texte français faisant foi, au palais
de la Paix, à La Haye, le douze avril mil neuf cent soixante-sept, en trois
exemplaires, dont l’un restera déposé aux archives de la Cour et dont les
autres seront transmis respectivement au Gouvernement belge et au
Gouvernement espagnol.

Le Président,
(Signé) J. L. BUSTAMANTE R.

Le Greffier,
(Signé) S. AQUARONE.
